FILED: NASSAU COUNTY CLERK 06/23/2021 12:39 PM                                                         INDEX NO. 607893/2021
NYSCEF DOC. NO.Case
                1 9:21-cv-03782 Document 1-2 Filed 07/06/21 Page 1 ofRECEIVED
                                                                      7 PageID NYSCEF:
                                                                               #: 7    06/23/2021




           SUPREME COURT OF THE STATE OF NEW YORK
                                                                                     INDEX#
           COUNTY OF NASSAU
           ----------------------------------------------------------------------X
                                                                                     DATE FILED:
           DENISE LEONARD,
                                                                                     Plaintiff designates County of
                                              Plaintiff,
                                                                                     Nassau as the place of trial.
              -against-
                                                                                     The basis of venue is
                                                                                     Plaintiff's residence.
           CVS PHARMACY, INC.,

                                               Defendant.                            SUMMONS
           ----------------------------------------------------------------------X   Plaintiff’s address:
                                                                                     85 Gold Place
                                                                                     Malverne, NY 11565


         To the above named Defendant:

         YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a copy
         of your answer, or, if the complaint is not served with this summons, to serve a notice of
         appearance, on the Plaintiff’s attorney, within 20 days after the service of this summons, exclusive
         of the day of service (or within 30 days after the service is complete if this summons is not
         personally delivered to you within the State of New York); and in case of your failure to appear or
         answer, judgment will be taken against you by default for the relief demanded in the complaint.

         Dated: Levittown, New York
                June 23, 2021

                                                             THE LATRONICA LAW FIRM, P.C.
                                                             Attorneys for Plaintiff
                                                             64 Division Avenue, Suite 107
                                                             Levittown, NY 11756-2995
                                                             (516) 796-9700


                                                             By: ________________________________
                                                                 ROBERT R. LATRONICA, JR., ESQ.




                                                             1 of 7
FILED: NASSAU COUNTY CLERK 06/23/2021 12:39 PM                              INDEX NO. 607893/2021
NYSCEF DOC. NO.Case
                1 9:21-cv-03782 Document 1-2 Filed 07/06/21 Page 2 ofRECEIVED
                                                                      7 PageID NYSCEF:
                                                                               #: 8    06/23/2021




         Defendants’ Address:

         CVS PHARMACY, INC.
         28 Liberty Street
         New York, NY 10005




                                             2 of 7
FILED: NASSAU COUNTY CLERK 06/23/2021 12:39 PM                                                    INDEX NO. 607893/2021
NYSCEF DOC. NO.Case
                1 9:21-cv-03782 Document 1-2 Filed 07/06/21 Page 3 ofRECEIVED
                                                                      7 PageID NYSCEF:
                                                                               #: 9    06/23/2021




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF NASSAU
           ----------------------------------------------------------------------X
           DENISE LEONARD,
                                                                                     Index No.:
                                              Plaintiff,
                                                                                     VERIFIED COMPLAINT
                -against-

           CVS PHARMACY, INC.,

                                               Defendant.
           ----------------------------------------------------------------------X


                 Plaintiff, by her attorneys, THE LATRONICA LAW FIRM, P.C., complaining of the

         defendant, upon information and belief and at all times hereinafter mentioned, respectfully states

         and alleges that:

           1.    Plaintiff, DENISE LEONARD, is a resident of the County of Nassau, State of New York.

           2.    Defendant, CVS PHARMACY, INC., is a domestic corporation, organized and existing

                 by virtue of laws of the State of New York.

           3.    Defendant CVS PHARMACY, INC. is a foreign corporation authorized to do business in

                 the State of New York.

           4.    Defendant CVS PHARMACY, INC. is a sole proprietorship authorized to do business in

                 the State of New York.

           5.    Defendant CVS PHARMACY, INC. is a domestic partnership organized and existing

                 pursuant to the laws of the State of New York.

           6.    Defendant CVS PHARMACY, INC. is a limited liability corporation organized and

                 existing pursuant to the laws of the State of New York.

           7.    On July 23, 2018, there existed a premises located at and known as 633 Merrick Road,




                                                             3 of 7
FILED: NASSAU COUNTY CLERK 06/23/2021 12:39 PM                                                 INDEX NO. 607893/2021
              Case
NYSCEF DOC. NO. 1 9:21-cv-03782 Document 1-2 Filed 07/06/21 Page 4 of 7 PageID #:
                                                                      RECEIVED    10
                                                                               NYSCEF: 06/23/2021




                Lynbrook, New York 11563 (hereinafter “premises”).

           8.   On July 23, 2018, defendant CVS PHARMACY, INC. owned the premises.

           9.   At said time, defendant CVS PHARMACY, INC. designed the aforesaid premises.

          10.   At said time, defendant CVS PHARMACY, INC. inspected the aforesaid premises.

          11.   At said time, defendant CVS PHARMACY, INC. managed the aforesaid premises.

          12.   At said time, defendant CVS PHARMACY, INC. maintained the aforesaid premises.

          13.   At said time, defendant CVS PHARMACY, INC. controlled the aforesaid premises.

          14.   At said time, defendant CVS PHARMACY, INC. repaired the aforesaid premises.

          15.   At said time, defendant CVS PHARMACY, INC. supervised the aforesaid premises.

          16.   At said time, defendant CVS PHARMACY, INC. made special use of the aforesaid

                premises.

          17.   At said time and place, plaintiff was lawfully present on the aforesaid premises.

          18.   At said time, the premises was in a dangerous, defective, broken, trap-like and hazardous

                condition.

          19.   Defendant allowed the premises to become and remain in a dangerous, defective, broken,

                trap-like and hazardous condition.

          20.   At the aforementioned time and place, plaintiff herein was caused to trip and fall due to

                the dangerous, defective, broken, trap-like and hazardous condition thereat.

          21.   As a result of the foregoing, plaintiff was injured.

          22.   As a result of the foregoing, plaintiff was seriously injured.

          23.   The aforementioned injuries were caused by the negligence, carelessness and recklessness

                of the defendant, their agents, servants, and/or employees in the ownership, design,




                                                       4 of 7
FILED: NASSAU COUNTY CLERK 06/23/2021 12:39 PM                                               INDEX NO. 607893/2021
              Case
NYSCEF DOC. NO. 1 9:21-cv-03782 Document 1-2 Filed 07/06/21 Page 5 of 7 PageID #:
                                                                      RECEIVED    11
                                                                               NYSCEF: 06/23/2021




                inspection, management, maintenance, control, repair, supervision and special use of the

                aforementioned premises.

          24.   One (1) or more of the exemptions set forth in CPLR Rule 1602 apply to this action.

          25.   By reason of the foregoing, plaintiff has been damaged in an amount in excess of the

                jurisdictional limitations of all the lower courts in which this matter might otherwise have

                been brought.

                WHEREFORE, the plaintiff demands judgment against the defendant in a sum

         exceeding the jurisdictional limits of all lower courts which would otherwise have jurisdiction,

         together with the costs and disbursements of this action.

         Dated: Levittown, New York
                June 23, 2021




                                                      THE LATRONICA LAW FIRM, P.C.
                                                      Attorneys for Plaintiff
                                                      64 Division Avenue, Suite 107
                                                      Levittown, NY 11756-2995
                                                      (516) 796-9700


                                                      By: ________________________________
                                                         ROBERT R. LATRONICA, JR., ESQ.




                                                      5 of 7
FILED: NASSAU COUNTY CLERK 06/23/2021 12:39 PM                                               INDEX NO. 607893/2021
              Case
NYSCEF DOC. NO. 1 9:21-cv-03782 Document 1-2 Filed 07/06/21 Page 6 of 7 PageID #:
                                                                      RECEIVED    12
                                                                               NYSCEF: 06/23/2021




                                            ATTORNEY’S VERIFICATION


         STATE OF NEW YORK             )
                                       ) ss.:
         COUNTY OF NASSAU              )

                 I, ROBERT R. LATRONICA, JR., ESQ., an attorney duly admitted to practice before the
         Courts of the State of New York, affirm the following to be true under the penalties of perjury:

              I am an attorney with THE LATRONICA LAW FIRM, P.C., attorneys of record for plaintiff,
         DENISE LEONARD. I have read the annexed:

                                                SUMMONS AND COMPLAINT

         and know the contents thereof, and the same are true to my knowledge, except those matters therein
         which are stated to be alleged upon information and belief, and as to those matters I believe them to be
         true. My belief, as to those matters therein not stated upon knowledge, is based upon facts, records, and
         other pertinent information contained in the file regarding this case.

         DATED: Levittown, New York
                June 23, 2021


                                                 _______________________________
                                                 ROBERT R. LATRONICA, JR., ESQ.




                                                      6 of 7
FILED: NASSAU COUNTY CLERK 06/23/2021 12:39 PM                                                                         INDEX NO. 607893/2021
              Case
NYSCEF DOC. NO. 1 9:21-cv-03782 Document 1-2 Filed 07/06/21 Page 7 of 7 PageID #:
                                                                      RECEIVED    13
                                                                               NYSCEF: 06/23/2021




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF NASSAU
            ----------------------------------------------------------------------X
            DENISE LEONARD,                                                                      Index No.:

                                                      Plaintiff,
               -against-

            CVS PHARMACY, INC.,

                                                      Defendant.
           ----------------------------------------------------------------------X
         ==========================================================================
                                                         SUMMONS AND COMPLAINT
          ==========================================================================
                                   THE LATRONICA LAW FIRM, P.C.
                                         Attorneys for Plaintiff(s)
                                      64 Division Avenue, Suite 107
                                     Levittown, New York 11756-2995
                                            T: (516) 796-9700
                                            F: (516) 796-9702

         Pursuant to 22 NYCRR 130-1.1a, the undersigned, an attorney admitted to practice in the courts of New York State,
         certifies that, upon information and belief and reasonable inquiry, the contentions contained in the annexed documents
         are not frivolous.
                                                                       THE LATRONICA LAW FIRM, P.C.
         Dated: Levittown, New York
                                                                      ____________________________________
                                                                      BY: ROBERT R. LATRONICA, JR., ESQ.

         Service of a copy of the within                           is hereby admitted.

         Dated:
                                                                                          Attorney For
         PLEASE TAKE NOTICE

         (        )          that the within is a (certified) copy of                           entered in the office of the clerk of the
          Notice of          within named Court on                                    .
         Entry
         (        )          that an order of which the within is a true copy will be
         Notice of           presented for settlement to                                      one of the Judges of the within Court on
         Settlement                     at     a.m.

         Dated:                                                                           THE LATRONICA LAW FIRM, P.C.
                                                                                          BY: ROBERT R. LATRONICA, JR., ESQ.
                                                                                                 Attorneys for Plaintiff(s)
                                                                                                64 Division Avenue, Suite 107
                                                                                              Levittown, New York 11756-2995
                                                                                                    T: (516) 796-9700
                                                                                                    F: (516) 796-9702




                                                                         7 of 7
